Citation Nr: 0427483	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to July 16, 2001, 
for grant of service connection for migraine headaches.

2.  Entitlement to an effective date prior to May 29, 2001, 
for a 10 percent evaluation for pelvic inflammatory disease.

3.  Entitlement to an increased evaluation for pelvic 
inflammatory disease (PID), currently rated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for migraine 
headaches, currently rated as 50 percent disabling.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
December 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
While a 50 percent rating was granted by the RO for migraine 
headaches in a rating action in January 2003, the fact 
remains that an even higher rating can be assigned; hence, 
the grant of less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, the matter of a higher rating 
for migraine headaches remains in appellate status.

In July 2003, subsequent to the recently issued Statement of 
the Case (SOC) for the issues on appeal and in connection 
with a new claim for service connection for PTSD, the RO 
received additional evidence consisting of psychiatric 
treatment records.  Although not accompanied by a specific 
written waiver of RO jurisdiction, the Board finds that a 
remand for RO consideration in the first instance, is not 
warranted.  The additional evidence received is without any 
relevant or material bearing on the outcome of the claims 
currently on appeal.  Therefore, there is no need to remand 
either earlier effective date issue to the RO for initial 
consideration of the recently received evidence.

The issues of increased ratings for pelvic inflammatory 
disease and migraine headaches as well as the issue of 
service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1994 rating decision denied the veteran's 
initial claim for service connection for migraine headaches; 
she did not appeal this decision after notice thereof.

2.  The veteran filed an application to reopen her claim for 
service connection for migraine headaches on August 26, 1998.

3.  A November 1998 rating decision denied the veteran's 
claim for service connection for migraine headaches; she did 
not appeal this decision after notice thereof.

4.  The veteran filed an application to reopen her claim for 
service connection for migraine headaches on July 16, 2001.

5.  In March 2002, the RO granted service connection for 
migraine headaches.  It was held that there was new and 
material evidence, and that there was a basis for allowance; 
a 30 percent evaluation was assigned, the date of her 
reopened claim.  In January 2003, the RO assigned a 50 
percent rating, effective July 16, 2001.

6.  In December 1992, the RO received the veteran's claim 
seeking service connection for pelvic inflammatory disease 
(PID).

7.  Clinical findings on VA examination conducted in March 
1993 reflect history of PID and complaints of chronic pelvic 
pain.

8.  Service connection for PID was established by decision 
dated December 1993.  A noncompensable evaluation was 
assigned effective December 10, 1992.

9.  In March 1994, the veteran disagreed with the evaluation 
assigned for her PID, but did not perfect an appeal.

10.  On May 29, 2001, the RO received the veteran's claim 
requesting an increased evaluation for PID.

11.  Clinical findings on VA examination conducted on July 
11, 2001 reflect complaints of dysmenorrhea and chronic 
pelvic pain, possibly due to pelvic adhesions and history of 
PID or endometriosis.

12.  The earliest date on which it was factually 
ascertainable that the veteran's PID had increased in 
severity was in July 2001.


CONCLUSIONS OF LAW

1.  The August 1994 and November 1998 denials of service 
connection for migraine headaches are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  The criteria for an effective date prior to July 16, 
2001, for the grant of service connection for migraine 
headaches have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).

3.  The December 1993 denial of an increased evaluaiton for 
PID is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

4.  Entitlement to an effective date earlier than May 29, 
2001, for the award of a 10 percent rating for PID is not 
shown.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) were issued on July 11, 2003.  In that 
decision, the Court found that VA failed to meet the 
requirements of 38 U.S.C.A. § 5103(a) in neglecting to 
provide the veteran with specific notice that met the 
standard established by section 5103(a) and 38 C.F.R. 
§ 3.159(b) as to his direct-appeal earlier effective date 
(EED) claim.  In Huston, as in the case present, the issue of 
an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8-
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) did not apply.  

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2003).  Therefore, because of this recent 
GC opinion, the holding in Huston is not applicable in this 
case. 


1.  Migraine Headaches 

Historically, the veteran's original claim for service 
connection for migraine headaches was received by VA in 
November 1993, and was denied by the RO in a rating decision 
dated in August 1994.  The veteran was provided notice and 
did not appeal this denial.  Therefore, the August 1994 RO 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2003).

In August 1998, the veteran sought to reopen her claim for 
service connection for migraine headaches, and in November 
1998, the RO again denied service connection.  The veteran 
was provided notice and did not appeal this denial.  
Therefore, the November 1998 RO decision became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

In July 2001, the veteran sought to reopen her claim for 
service connection for migraine headaches, and in March 2002, 
the RO determined that new and material evidence had been 
submitted to reopen the veteran's claim and that there was a 
basis for allowance.  Service connection was granted and a 30 
percent evaluation was assigned.  The RO assigned July 16, 
2001, as the effective date for a grant of service 
connection.  This was the date the application to reopen the 
claim was received.  The veteran appealed the assigned 
effective date for the grant of service connection for 
migraine headaches.  The current 50 percent evaluation was 
assigned in January 2003, effective July 16, 2001.  

During a travel board hearing in May 2004 the veteran 
testified that during service she complained of headaches.  
She testified that she should be compensated effective as of 
her release from service, in December 1992, as she has had 
migraine headaches since service.  

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2003).

However, this case is governed by criteria pertinent to 
effective dates for reopened claims.  Because service 
connection was granted for migraine headaches on the basis of 
new and material evidence received after a prior final 
denial, the effective date would be the latter of the date of 
the reopened claim or the date entitlement arose.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (2003).  Service connection was 
ultimately granted based on the veteran's specific request to 
reopen her claim received on July 16, 2001.  The Board has 
reviewed the evidence to determine whether a claim, formal or 
informal, exists after November 1998 (the date of the prior 
final RO decision on this matter), but before July 16, 2001 
(the date of the veteran's application to reopen her claim).

Because the August 1994 and November 1998 RO denials are 
final decisions, the claims upon which those decisions were 
based cannot serve as the basis for assignment of an 
effective date for a subsequent award of service connection.  
The veteran's most recent claim to reopen was received by VA 
on July 16, 2001.  This is the date that was assigned by the 
RO as the effective date for the grant of service connection 
for migraine headaches.  This is the earliest date that the 
RO could have assigned, since, as noted above, any evidence 
that the veteran had been diagnosed as having headaches prior 
to that date is not relevant to her effective date claim, as 
the effective date must be the either the date of receipt of 
the claim, or the date entitlement arose, whichever is later.

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for migraine headaches 
is July 16, 2001, the date the RO received notice of the 
veteran's intent to reopen her migraine headaches claim.  In 
reaching this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's effective date claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002).
2.  PID

The veteran filed her original claim for service connection 
for chronic pelvic pain in December 1992.  

In December 1993, service connection was granted for PID.  A 
noncompensable evaluation was assigned under Diagnostic Code 
7614 for fallopian tube, disease, injury, or adhesions of, 
including pelvic inflammatory disease, effective December 10, 
1992.  

In March 1994, the veteran indicated disagreement with the 
evaluation assigned.  A SOC was issued, but the veteran 
failed to perfect an appeal.

On May 29, 2001, the veteran filed a claim for increased 
evaluation.  In support of her claim were VA and private 
treatment records dated from 1996 to 1997.  In October 1997 
for vulva pain associated with possible herpes.  The 
veteran's history of PID was noted.  In October 1998, she was 
treated for bacterial vaginosis.  There were no complaints of 
pelvic pain.  In December 2000, the veteran was treated for 
cervicitis, herpes and vaginosis.  During gynecological 
examination in January 2001 the veteran had no complaints of 
problems.  

During VA examination in July 2001, the veteran complained of 
dysmenorrhea, pelvic pain and dyspareunia since 1991.  She 
described the pain as severe and localized to the abdominal 
pelvic area.  She has occasional relief of the pain from 
Motrin and occasional relief from severe dysmenorrhea when 
her menses stopped.  The examiner noted the veteran had 
history of PID treated with intravenous antibiotics.  On 
examination the vagina and external genitalia were both 
normal, with no lesions or discharge.  However, the uterus 
and adnexa were tender and the examiner was unable to 
palpate.  The diagnosis was pain possibly due to pelvic 
adhesions and history of PID or endometriosis.  

In a March 2002 rating decision, a 10 percent evaluation was 
assigned on the basis of the July 2001 VA examination.

The veteran indicated in March 2002 that the effective date 
for the grant of 10 percent for her PID should be 1992 since 
she has had pelvic pain since that time.  

During a travel board hearing in May 2004 the veteran 
testified that during service she was diagnosed and treated 
for PID.  She indicated that in her opinion the RO did not 
consider the severity of her symptoms.  She testified that 
the 10 percent evaluation should be effective as of her 
release from service, in December 1992, as her current 
condition is basically the same as when she initially filed 
her claim.  

Analysis

The effective date of an award of compensation based on a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2003).  An exception to this rule is that the effective date 
of an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2003).

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  Section 
3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the 
date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

In this case, three possible dates may be assigned depending 
on the facts of the case: (A) 
Except as otherwise provided, the effective date of an 
evaluation and award of a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400;  (B) Date of 
receipt of claim or date entitlement arose, whichever is 
later. A retroactive increase or additional benefit will not 
be awarded after basic entitlement has been terminated, such 
as by severance of service connection  38 C.F.R. 
§ 3.400(o)(1); (C)  Earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim 38 C.F.R. § 3.400(o)(2).

The current 10 percent evaluation was assigned based on VA 
examination dated July 2001, with clinical findings of a 
considerable tenderness of the uterus and adnexa.  The PID 
was rated using the criteria contained in 38 C.F.R. § 4.116 
Diagnostic Code 7614.  Under the general rating formula for 
disease, injury, or adhesions of female reproductive organs 
(Diagnostic Codes 7610 through 7615), symptoms that do not 
require continuous treatment are assigned a noncompensable 
rating.  A 10 percent rating is warranted for symptoms that 
require continuous treatment, and a 30 percent rating is 
awarded for symptoms that are not controlled by continuous 
treatment.  38 C.F.R. § 4.116, Diagnostic Code 7615. 

The veteran is seeking an earlier effective date for the 10 
percent rating assigned by the RO in March 2002.  In essence, 
she contends that she should be granted an effective date of 
December 1992, as this is the effective date of her initial 
grant of service connection.  She believes that her symptoms 
were of sufficient severity to warrant a 10 percent 
evaluation since 1992, and that therefore the effective date 
of the evaluation of 10 percent should be made retroactive to 
that date.

Applying the law and regulations to the case at hand, the 
Board observes that the veteran did not perfect an appeal of 
the December 1993 rating decision.  Accordingly, by operation 
of law, that decision became final.  38 U.S.C.A. § 7105(West 
2002); 38 C.F.R. § 20.1103 (2003).  It was the veteran's May 
2001 claim for increase that ultimately led to the March 2002 
rating action, in which the 10 percent disability rating was 
granted effective from May 29, 2001.  Even assuming that the 
veteran could present evidence in support of her claim that 
she was entitled to a compensable evaluation in 1992, an 
effective date of 1992 could not now be assigned under 
current regulations, since such a date would be more than one 
year prior to the May 29, 2001 date of receipt of her claim 
for increase.  However, as the effective date could 
potentially be up to one year prior to May 29, 2001, pursuant 
to the regulations described above, the Board shall analyze 
whether there is evidence of record indicating that the 
veteran's PID was compensably disabling at any time within 
one year prior to the RO 's receipt of her claim for an 
increased rating on May 29, 2001.

In reviewing the record prior to May 29, 2001, the Board 
finds that it was not factually ascertainable for the one-
year period prior to May 29, 2001 that an increase in the 
veteran's PID had occurred.  Prior to May 2001, the veteran 
was treated periodically for infections and inflammation.  
Significantly, VA and private treatment records show that the 
veteran was treated intermittently in 1997, 1998, and 2000 
for various gynecological problems, including vaginitis, 
herpes and cervicitis.  In terms of frequency, these episodes 
and the diagnostic plan outlined in the medical findings show 
that medication was prescribed, as occasion required.  While 
the Board is sympathetic to the veteran's complaints, it 
appears that treatment, by medication or otherwise, is not 
continuous.  It is clear that prior to May 2001, the 
veteran's condition was chronic in nature, but the evidence 
does not support a finding that there was a need for 
continuous treatment. 

Given the evidence as outlined above, the Board finds that 
prior to May 2001, the symptoms of the service-connected 
chronic pelvic inflammatory disease required, at best, 
occasional treatment.  Such clinical findings are more 
consistent with a noncompensable evaluation, under Diagnostic 
Code 7614 for symptoms that do not require continuous 
treatment.  38 C.F.R. § 4.116 (2003).

Although it has been established that the veteran has 
service-connected PID, the Board is constrained by the law 
and regulations described above governing the establishment 
of effective dates for the award of compensation.  Thus, even 
if medical knowledge and retrospective review of the 
veteran's records show affirmatively that she has had PID all 
along due to service, for the reasons already enunciated, the 
award of disability compensation many not be made effective 
any earlier than the receipt of the veteran's claim for 
increased- May 29, 2001.  

The only other evidence of record is the veteran's testimony.  
Clearly, this cannot be used as a basis to award an earlier 
effective date for the 10 percent rating for the PID, as 
medical examination findings are required to demonstrate 
entitlement to a higher schedular rating.  In essence, the 
veteran's July 2001 VA examination was the first occasion on 
which the RO found her level of impairment was shown to be 
consistent with a 10 percent disability rating.  
Nevertheless, the RO granted the veteran the benefit of the 
earlier date, in this instance, May 2001, which was the date 
of receipt of the increased rating claim.  The Board will not 
disturb the RO's determination in this regard.  

In summary, the Board concludes that the preponderance of the 
evidence is against the assignment of an effective date prior 
to May 29, 2001, for the RO's grant of a 10 percent 
evaluation for PID.


ORDER

An effective date prior to July 16, 2001, for the grant of 
service connection for migraine headaches is denied.

An effective date prior to May 29, 2001, for a 10 percent 
evaluation for PID is denied.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

None of the RO's post November 2000 correspondence to the 
veteran fully addresses the VCAA notice and duty to assist 
provisions as they pertain to the increased evaluaiton for 
PID claim currently on appeal, to include the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, requiring the 
VA to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans et. al v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Based on these decisions, the Board cannot rectify 
this problem.

Additionally, it appears that there are other reasons for 
remanding the case.  The veteran contends that her PID is 
more disabling than the current 10 percent evaluation 
reflects.  The Board notes that the most recent examination 
was conducted in July 2001.  Given the time period since the 
veteran's most recent examination, and evidence of ongoing 
treatment, a current examination is warranted.  See Caffery 
v. Brown, 6 Vet App 377 (1994) (holding that VA has an 
obligation to provide contemporaneous examinations).

Also in March 2002, the RO granted service connection for 
migraine headaches.  In her VA Form 9, the veteran indicated 
disagreement with the evaluation.  The RO has not issued a 
statement of the case on this issue.  In an August 2003 
rating action, the RO denied service connection for PTSD.  
The veteran indicated disagreement with decision in an April 
2004 notice of disagreement.  The RO has yet to issue a 
statement of the case on this issue as well.

In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West , 
12 Vet. App. 238 (1999).  Accordingly, the issues of 
entitlement to an increased evaluation for migraine headaches 
and service connection for PTSD must be remanded to the RO 
for additional action.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and her representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who provided 
treatment for her pelvic inflammatory 
disease since July 2001.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

3.  Schedule the veteran for a VA 
gynecological examination to obtain a 
medical opinion concerning the current 
severity of her PID.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner should list 
the manifestations found for the 
veteran's PID.  If any symptoms are 
found, the examiner should opine whether 
the symptoms require continuous treatment 
and, if so, whether they are controlled 
by the treatment. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the PID claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and her 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

6.  The RO should also furnish the 
veteran with a statement of the case 
(SOC) covering the issues of an increased 
evaluation for migraine headaches and 
entitlement to service connection for 
PTSD.  The RO should assure that the 
veteran is given notice of all steps 
required to appeal that issue, as 
outlined under 38 U.S.C.A. § 7105 (West 
2002).  The SOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.  The 
veteran must be given an opportunity to 
complete the steps necessary to complete 
the appeal.  If there is no substantive 
appeal submitted, the appeal is not 
completed and the issues should not be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



